     Case 2:17-cv-02398-RFB-NJK Document 89 Filed 05/05/20 Page 1 of 7



 1
 2
 3
 4                             UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6                                                 ***
 7    BRYAN P. BONHAM,                                   Case No. 2:17-cv-02398-RFB-NJK
 8                     Plaintiff(s),                                        ORDER
 9           v.
10    ROMERO ARANAS; DR. GREGORY
      BRYAN; T. MANALANG; M. CERVAS; B.
11    FAULKNER; TONYA PERRY,
12                    Defendant(s).
13
14          I.     INTRODUCTION
15          Before the Court are Plaintiff Bryan P. Bonham’s (“Plaintiff”) Motion for Sanctions,
16
     Plaintiff’s Motion for Summary Judgment, Defendants Romeo Arana, Gregory Brian, T. Manalang
17
     and Tonya Perry (“Defendants”) Motion for Summary Judgment, and Plaintiff’s Motion to
18
19   Amend, Plaintiff’s Motion to Extend Time, and Plaintiff’s Motion to Request Judicial Action.

20   ECF Nos. 43, 54, 63, 74, 77, 79.
21          II.    PROCEDURAL BACKGROUND
22
            Plaintiff began this case by filing his complaint and application to proceed in forma
23
     pauperis on September 13, 2017. ECF No. 1. The Court screened the order on October 30, 2018.
24
25   ECF No. 4. Defendants answered on April 1, 2019. ECF No. 16. An inmate early mediation

26   conference was held on January 25, 2019 and settlement was not reached. ECF No. 8. Plaintiff
27   moved for sanctions on June 24, 2017. ECF No. 43.A response and reply were filed. ECF Nos.
28
     47, 56. Plaintiff moved for summary judgment on July 10, 2019. ECF No. 54. A response and
     Case 2:17-cv-02398-RFB-NJK Document 89 Filed 05/05/20 Page 2 of 7



 1   reply were filed. ECF Nos. 64, 67. Defendants also moved for summary judgment on July 31,
 2   2019. ECF No. 63. A response and reply were filed. ECF Nos. 68, 69. On January 24, 2020, the
 3
     Court held a hearing on the pending motions. ECF No. 87. This written order now follows.
 4
             III.    FACTUAL BACKGROUND
 5
 6           The Court makes the following findings of undisputed and disputed fact.

 7                   a. Undisputed Facts
 8           Plaintiff Bryan P. Bonham is currently incarcerated at Lovelock Correctional Center. On
 9
     February 25, 2016, Plaintiff submitted a kite seeking medical attention for a boil on the left side
10
     of his left leg. Plaintiff was prescribed 500 mg of Keflex, an antibiotic, after that meeting. On
11
12   March 30, 2016, Plaintiff submitted a medical kite stating that he had a cyst or boil on his jaw line.

13   On that day, Plaintiff was prescribed 300 mg of Lincomycin, an antibiotic. The prescription was
14   refilled on August 4, 2016. On November 6, 2016, Plaintiff submitted another medical kite stating
15
     that he had a boil growing on his left arm. On November 23, 2016, a medical provider treated him
16
     and prescribed 150 mg of Lincomycin.
17
18           On January 2, 2017, Plaintiff submitted another medical kite stating that he had a boil on

19   the left side of his forehead and on his left cheek. The kite stated that Plaintiff suspected he may
20   have some kind of staph infection. During this time period Plaintiff was in pain, and had difficulty
21
     chewing and sleeping. On January 5, 2017, a medical provider met with Plaintiff and prescribed
22
     Bactrim, a medication used to treat a wide variety of bacterial infections.
23
24           Plaintiff was seen again on January 11, 2017, where anaerobic and aerobic cultures were

25   performed to determine whether the boils were caused by bacterial infections. A lab report dated
26   January 15, 2017 later revealed that there was no anaerobic or aerobic growth, which would
27
     indicate that Plaintiff did not have a bacterial infection.
28



                                                      -2-
     Case 2:17-cv-02398-RFB-NJK Document 89 Filed 05/05/20 Page 3 of 7



 1           On February 2, 2017, Plaintiff submitted another medical kite concerning his boils.
 2   On February 7, 2017, he was seen by a medical provider and prescribed Hibiclens, an antiseptic
 3
     that fights bacteria. On February 18, 2017, Plaintiff submitted another medical kite stating that
 4
     he had another boil on his head. He was scheduled for a doctor’s appointment on February 22,
 5
 6   2017.

 7           Plaintiff submitted another kite on February 28, 2017 concerning the boil and was told
 8   that he was scheduled for a doctor’s appointment. On May 9, 2017, Plaintiff met with a medical
 9
     provider and was prescribed Bactrim and triple antibiotic ointment. Plaintiff has not filed any
10
     kites concerning boils since May 2017.
11
12                  b. Disputed Facts

13           The parties dispute the legal effect of the circumstance.
14           IV.    LEGAL STANDARD
15
                    a. Summary Judgment
16
             Summary judgment is appropriate when the pleadings, depositions, answers to
17
18   interrogatories, and admissions on file, together with the affidavits, if any, show “that there is no

19   genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.”
20   Fed. R. Civ. P. 56(a); accord Celotex Corp. v. Catrett, 477 U.S. 317, 322(1986).
21
             When considering the propriety of summary judgment, the court views all facts and draws
22
     all inferences in the light most favorable to the nonmoving party. Gonzalez v. City of Anaheim,
23
24   747 F.3d 789, 793 (9th Cir. 2014).

25           If the movant has carried its burden, the nonmoving party “must do more than simply
26   show that there is some metaphysical doubt as to the material facts …. Where the record taken as
27
     a whole could not lead a rational trier of fact to find for the nonmoving party, there is no genuine
28



                                                     -3-
     Case 2:17-cv-02398-RFB-NJK Document 89 Filed 05/05/20 Page 4 of 7



 1   issue for trial.” Scott v. Harris, 550 U.S. 372, 380 (2007) (alteration in original) (internal
 2   quotation marks omitted).
 3
            It is improper for the Court to resolve genuine factual disputes or make credibility
 4
     determinations at the summary judgment stage. Zetwick v. Cty. of Yolo, 850 F.3d 436, 441 (9th
 5
 6   Cir. 2017) (citations omitted).

 7                  b. Motion for Sanctions
 8          Rule 11 allows a court to impose sanctions against a party or attorney that presents a
 9
     pleading or written motion that is not “warranted by existing law or by a nonfrivolous argument
10
     for extending, modifying, or reversing existing law or for establishing new law.” Fed. R. Civ. P.
11
12   11.

13          V.      DISCUSSION
14          Plaintiff brings an Eighth Amendment deliberate indifference claim. A prison official
15
     violates the Eighth Amendment when he acts with “deliberate indifference” to the serious medical
16
     needs of an inmate. Farmer v. Brennan, 511 U.S. 825, 828 (1994). “The existence of an injury
17
18   that a reasonable doctor or patient would find important and worthy of comment or treatment; the

19   presence of a medical condition that significantly affects an individual’s daily activities; or the
20   existence of chronic and substantial pain are examples of indications that a prisoner has a ‘serious’
21
     need for medical treatment.” McGuckin v. Smith, 974 F.2d 1050, 1059–60 (9th Cir.1992),
22
     overruled in part on other grounds by WMX Techs., Inc. v. Miller, 104 F.3d 1133 (9th Cir.1997)
23
24   (en banc) (internal quotation marks omitted).

25           “To establish an Eighth Amendment violation, a plaintiff must satisfy both an objective
26   standard—that the deprivation was serious enough to constitute cruel and unusual punishment—
27
28



                                                      -4-
     Case 2:17-cv-02398-RFB-NJK Document 89 Filed 05/05/20 Page 5 of 7



 1   and a subjective standard—deliberate indifference.” Snow v. McDaniel, 681 F.3d 978, 985 (9th
 2   Cir. 2012), overruled on other grounds by Peralta v. Dillard, 744 F.3d 1076 (9th Cir. 2014).
 3
            To     establish   the    objective    standard    prong,    “the    plaintiff   must    show
 4
     a serious medical need by demonstrating that failure to treat a prisoner’s condition could result in
 5
 6   further significant injury or the unnecessary and wanton infliction of pain.” Jett v. Penner, 439

 7   F.3d 1091, 1096 (9th Cir. 2006) (citation and quotation marks omitted). To satisfy the subjective
 8   deliberate indifference prong, a plaintiff must show “(a) a purposeful act or failure to respond to a
 9
     prisoner’s pain or possible medical need and (b) harm caused by the indifference.” Id.
10
     “Indifference may appear when prison officials deny, delay or intentionally interfere with medical
11
12   treatment, or it may be shown by the way in which prison physicians provide medical care.” Id.

13   (internal quotations omitted). When a prisoner alleges that delay of medical treatment evinces
14   deliberate indifference, the prisoner must show that the delay led to further injury. See Shapley v.
15
     Nevada Bd. of State Prison Comm’rs, 766 F.2d 404, 407 (9th Cir. 1985) (holding that “mere delay
16
     of surgery, without more, is insufficient to state a claim of deliberate medical indifference”). A
17
18   defendant may be held liable under 42 U.S.C. § 1983 for deliberate indifference claims “only upon

19   a showing of personal participation by the defendant.” Taylor v. List, 880 F.2d 1040, 1045 (9th
20   Cir. 1989).
21
            The Court finds that Plaintiff has failed to produce evidence sufficient to substantiate his
22
     Eighth Amendment deliberate indifference claim. While the Court finds that Plaintiff had a serious
23
24   medical need, the Court does not find based on the facts presented to it, that any defendants were

25   deliberately indifferent to treatment of that need. Plaintiff has not identified any specific behavior
26   by Defendants that constitutes deliberate indifference.
27
28



                                                     -5-
     Case 2:17-cv-02398-RFB-NJK Document 89 Filed 05/05/20 Page 6 of 7



 1          The medical records submitted show that Plaintiff received medication to treat his boils.
 2   The medical records also indicate that Plaintiff received bloodwork that indicated that he did not
 3
     have a bacterial infection. To the extent that Plaintiff wished for medical personnel to have pursued
 4
     a different course of treatment other than what he received, the Court finds this to be a difference
 5
 6   in opinion with regard to treatment, which the Ninth Circuit has already held does not constitute a

 7   cognizable deliberate indifference claim. See Toguchi v. Chung, 391 F.3d 1051, 1058 (9th Cir.
 8   2004). In order to prevail on a claim involving alternative courses of treatment, Mr. Bonham would
 9
     need to demonstrate that the chosen course of treatment—in this case antibiotics and an
10
     antiseptic—were medically unacceptable under the circumstances and were chosen in conscious
11
12   disregard of an excessive risk to his health. Mr. Bonham has not made such a showing here, and

13   so the Court grants summary judgment to defendants.
14          Because the Court’s finding in this matter is dispositive, the Court denies Plaintiff’s motion
15
     for summary judgment and Plaintiff’s motions to extend time and request judicial action. (ECF
16
     Nos. 54, 74, 77 and 79). The Court also denies Plaintiff’s Motion for Sanctions, as the Court does
17
18   not find that Defendants engaged in any sanctionable behavior in answering Plaintiff’s Complaint.

19
            VI.     CONCLUSION
20
21          IT IS THEREFORE ORDERED that Defendants’ Motion for Summary Judgment
22   (ECF No. 63) is GRANTED.
23
            IT IS FURTHER ORDERED that Plaintiff’s Motion for Sanctions (ECF No. 43) is
24
     DENIED.
25
26          IT IS FURTHER ORDERED that Plaintiff’s Motion for Summary Judgment (ECF No.

27   54) is DENIED.
28



                                                     -6-
     Case 2:17-cv-02398-RFB-NJK Document 89 Filed 05/05/20 Page 7 of 7



 1         IT IS FURTHER ORDERED that Plaintiff’s Motion re (15) Motion to Amend/Correct
 2   (ECF No. 74) is DENIED as moot.
 3
           IT IS FURTHER ORDERED that Plaintiff’s Motion to Extend Time (First Request) re
 4
     (76) Notice re 4m Dismissal (ECF No. 77) is DENIED as moot.
 5
 6         IT IS FURTHER ORDERED that Plaintiff’s Motion/Request for Judicial Action (ECF

 7   No. 79) is DENIED as moot.
 8         The Clerk of the Court is instructed to close the case and enter judgment accordingly.
 9
10         DATED: May 5, 2020.

11                                                      __________________________________
12                                                      RICHARD F. BOULWARE, II
                                                        UNITED STATES DISTRICT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                  -7-
